Citation Nr: 1708324	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for other specified trauma or stressor-related disorder, formerly anxiety disorder and claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In January 2015, the Board remanded this claim for further development, to include obtaining additional treatment records and a VA medical examination.  That development having been completed, this matter has now been returned to the Board for further appellate review.

A June 2016 rating decision by the RO denied entitlement to a TDIU.  Although the Veteran has not yet filed a notice of disagreement to the June 2016 rating decision, a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice, that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In his January 2016 application for increased compensation based on unemployability, the Veteran stated his service-connected psychiatric disorder and bilateral hearing loss were preventing him from securing or following any substantially gainful employment.  As such, despite the lack of a notice of disagreement, in light of Rice, the Board deems that the issue of entitlement to a TDIU is properly before the Board.

In light of the foregoing, the issues currently before the Board are as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 30 percent for other specified trauma or stressor-related disorder, formerly anxiety disorder and claimed as PTSD, prior to April 23, 2013, and to a rating in excess of 50 percent from April 23, 2013, forward, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 23, 2013, forward, the Veteran's other specified trauma or stressor-related disorder has been manifested, in relevant part, by depression and anxiety, chronic sleep impairment, and disturbances of motivation and mood resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 50 percent for other specified trauma or stressor-related disorder are satisfied from April 23, 2013, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9400 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a rating greater than 30 percent is warranted for his psychiatric disorder.  For the following reasons, the Board finds the criteria for a rating of 50 percent are satisfied from April 23, 2013, forward.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o)(2) (2016).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, the Veteran's service-connected psychiatric disorder is currently evaluated as 30 percent disabling according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. §§ 4.125, 4.126.  The Federal Circuit clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R.         § 4.126.

Evaluating all the evidence of record, the Board finds that, for the period of April 23, 2013, forward, the frequency, severity, and duration of the Veteran's reported psychiatric symptomatology more closely approximates the criteria for a 50 percent rating.  In this regard, the evidence reflects that the Veteran's psychiatric disorder is productive of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9400.  See also Hart, 21 Vet. App. at 509-10; Francisco, 7 Vet. App. at 58; 38 C.F.R. § 3.400(o)(2).  Specifically, VA psychiatric and mental health counseling notes dated from April 2013 through January 2015 show that the Veteran was assigned GAF scores of 55.  In March 2015 and June 2015, he was assigned GAF scores of 50.  Treatment notes dated from January 2016, forward, as well as the December 2015 and February 2016 VA psychiatric examination reports, indicate, in particular, severe anxiety; depression; chronic sleep impairment; flashbacks, nightmares, and reexperiencing traumatic events; hypervigilance; and exaggerated startle response.  See, e.g., September 2016 Outpatient Note (reflecting a sense of helplessness, guilt, and personal blame); July 2016 Outpatient Note (reflecting an increase in flashbacks, nightmares, reexperiencing events of trauma and intrusive thoughts, and severe anxiety); April 2016 Outpatient Note (reflecting passive suicidal ideation; severe depression; increased flashbacks, intrusive memories, and reexperiencing); January 2016 Statement in Support (reflecting the Veteran suffers from panic attacks and engages in avoidance behaviors); December 2015 VA Psychiatric Examination Report (reporting issues with irritability and the Veteran losing his temper; avoidance behaviors; chronic sleep impairment; impaired concentration; and finding that the Veteran's psychiatric disability has gotten worse since 2011).

Accordingly, given the evidence of psychiatric symptomatology productive of symptoms including severe anxiety, depression, insomnia, flashbacks, nightmares, and reexperiencing traumatic events, avoidance behaviors, hypervigilance, and occasional suicidal ideation, the Board finds that, from April 23, 2013, forward, the Veteran's other specified trauma or stressor-related disorder resulted in occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, DC 9400.  Thus, the competent evidence shows that the Veteran's disability at least as likely as not meets the criteria for a higher 50 percent rating for the period of April 23, 2013, forward.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).


ORDER

An evaluation of 50 percent for other specified trauma or stressor-related disorder from April 23, 2013, forward, is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Unfortunately, a remand is required with respect to the claims of entitlement to an initial rating in excess of 30 percent for other specified trauma or stressor-related disorder, formerly anxiety disorder and claimed as PTSD, prior to April 23, 2013, and to a rating in excess of 50 percent from April 23, 2013, forward, and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, in order to afford the Veteran's claims every possible consideration, it is crucial for the Board to have a complete record in order to make an informed decision.  

Most recently, supplemental statements of the case addressing the increased rating and TDIU claims were issued in June 2016 and July 2016, respectively.  Since that time, additional relevant VA treatment records dated through September 2016 have been associated with the claims folder.  Therefore, remand is required for the issuance of an additional supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37.  

Further, with respect to the TDIU claim, an additional VA examination and opinion are required that take into account all of the Veteran's service-connected disabilities.  The Veteran was afforded VA examinations in March 2016 to assess his psychiatric disorder and hearing loss/tinnitus, but not his service-connected gastroesophageal reflux disease.  

Finally, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2016 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., anxiety disorder; hearing loss; tinnitus, gastroesophageal reflux disease with abdominal pain secondary to adhesions; and antrectomy, vagotomy, and gastric revision scars), and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation for the time period from June 2010, forward.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Finally, after completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


